                 Case: 19-10207, 06/14/2019, ID: 11331447, DktEntry: 1-1, Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                             June 14, 2019


       No.:         19-10207
       D.C. No.: 3:16-cr-00440-WHA-1
       Short Title: USA v. Yevgeniy Nikulin


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       Failure of the appellant to comply with the time schedule order may result in
       dismissal of the appeal.

       Please read the enclosed materials carefully.
        Case: 19-10207, 06/14/2019, ID: 11331447, DktEntry: 1-1, Page 2 of 3




                     UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      JUN 14 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS




 UNITED STATES OF AMERICA,                      No. 19-10207

               Plaintiff - Appellee,
                                                D.C. No. 3:16-cr-00440-WHA-1
   v.                                           U.S. District Court for Northern
                                                California, San Francisco
 YEVGENIY ALEKSANDROVICH
 NIKULIN, AKA Chinabig01, AKA                   TIME SCHEDULE ORDER
 dex.007, AKA itBlackHat, AKA
 valeriy.krutov3,

               Defendant - Appellant.



The parties shall meet the following time schedule.

If there were reported hearings, the parties shall designate and, if necessary, cross-
designate the transcripts pursuant to 9th Cir. R. 10-3.2. If there were no reported
hearings, the transcript deadlines do not apply.

Fri., July 5, 2019            Transcript shall be ordered.
Mon., August 5, 2019          Transcript shall be filed by court reporter.
Thu., September 12, 2019 Appellant's opening brief and excerpts of record
                         shall be served and filed pursuant to FRAP 31 and
                         9th Cir. R. 31-2.1.
Tue., October 15, 2019        Appellee's answering brief and excerpts of record
                              shall be served and filed pursuant to FRAP 31 and
                              9th Cir. R. 31-2.1.
       Case: 19-10207, 06/14/2019, ID: 11331447, DktEntry: 1-1, Page 3 of 3

The optional appellant's reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellant to comply with the Time Schedule Order will result in
automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: Holly Crosby
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
